Exhibit 10.1

SUBLEASE

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT, WHICH ARE DENOTED BY ***. A COMPLETE COPY OF THIS AGREEMENT,
INCLUDING THE REDACTED PORTIONS, HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

THIS SUBLEASE (this “Sublease”) is entered into this 19th day of February, 2013
by and between Navistar, Inc., a Delaware corporation (“Sublandlord”) and
FreightCar Alabama, LLC, a Delaware limited liability company (“Subtenant”).

Background

A. Sublandlord, as tenant, and Teachers’ Retirement Systems of Alabama, an
instrumentality of the State of Alabama, and Employees’ Retirement System of
Alabama, an instrumentality of the State of Alabama, collectively as landlord
(the “Master Landlord”) entered into that certain Industrial Facility Lease
dated as of September 29, 2011, as amended by that certain Amendment to
Industrial Facility Lease and Consent To Sublease, dated as of February 19,
2013, among Master Landlord, Sublandlord and Subtenant (collectively, the
“Master Lease”), a copy of which has been provided to Subtenant and is attached
hereto as Exhibit A.

B. Pursuant to the Master Lease, Sublandlord leases from Master Landlord that
certain parcel of land constituting approximately seven hundred (700) acres in
Cherokee, Alabama (the “Land”) and all of the improvements situated on the Land,
including that certain building consisting of approximately 2,150,000 square
feet (the “Facility”, and collectively with the other improvements upon the
Land, the “Improvements”). The Land and Improvements are more particularly
described in the Master Lease and are referred to herein collectively as the
“Premises”.

C. Sublandlord desires to (i) sublease to Subtenant a portion of the Facility
consisting of approximately 543,399 square feet of space to be occupied by
Subtenant (the “FCA Controlled Subleased Space”) and *** square feet of space to
be occupied by Sublandlord (the “Navistar Controlled Subleased Space”) for a
total of approximately *** square feet in the Facility (the FCA Controlled
Subleased Space and the Navistar Controlled Subleased Space shall be
collectively referred to herein as the “Subleased Premises”), all as more
particularly set forth on the floor plan attached hereto as Exhibit B, and
(ii) grant to Subtenant the exclusive use of those areas of the Premises
identified as being for the exclusive use of Subtenant (the “Exclusive Use
Areas”), as more particularly set forth on the site plan attached hereto as
Exhibit C.

D. Subtenant and International Truck and Engine Investments Corporation, an
affiliate of Sublandlord, concurrently with the execution of this Sublease, are
entering into a Parts and Production Services Supply Agreement (the “Services
Agreement”) in connection with certain assets and activities of the parties at
the Premises, as more particularly set forth therein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Terms

1. Sublease.

1.1 Subleased Premises, Exclusive Use Areas and Exclusive Use Assets.
Sublandlord hereby subleases the Subleased Premises to Subtenant, and Subtenant
hereby subleases the Subleased Premises from Sublandlord, for the term, at the
rental, and upon all of the conditions set forth herein. Subject to the
applicable terms of this Sublease, in addition to the Subleased Premises
Sublandlord shall make available for the exclusive use of Subtenant during the
Term (as hereinafter defined) (i) the Exclusive Use Areas, and (ii) the
Exclusive Use Assets (as hereinafter defined). As used in this Sublease,
“Exclusive Use Assets” shall have the meaning set forth on Exhibit D hereto.

1.2 Demising Work.

(a) Subtenant and Sublandlord agree that the FCA Controlled Subleased Space is
not separately demised from the balance of the Facility (the “Remaining Space”)
as of the date hereof. In addition, the parties acknowledge that certain
electrical and mechanical systems may not be separated in such a manner to
permit Subtenant and Sublandlord to separately control the utilities and
mechanical systems serving their respective premises. Prior to the Rent
Commencement Date Sublandlord shall cause the FCA Controlled Subleased Space and
the Remaining Space to be separately demised (the “Demising Work”). In addition,
the Demising Work shall include sub-metering of the electrical service and
compressed air to be consumed by Subtenant in the FCA Controlled Subleased
Space. The Demising Work shall be performed at Sublandlord’s sole cost.
Sublandlord shall determine the method, means and material for completing the
Demising Work, subject to Subtenant’s prior approval, which shall not be
unreasonably withheld, delayed or conditioned. The foregoing notwithstanding,
the portion of the Demising Work involving the separation of the FCA Controlled
Subleased Space from the Remaining Space may initially consist of marking with
paint or other material on the Facility floor the perimeter outline of the FCA
Controlled Subleased Space. Sublandlord shall instruct and train its personnel
that the FCA Controlled Subleased Space, the Exclusive Use Areas and the
Exclusive Use Assets are for the sole and exclusive use of Subtenant and its
employees, other personnel and invitees. Subtenant shall instruct and train its
personnel that the Remaining Space including, pursuant to Section 5.4(b) below,
the Navistar Controlled Subleased Space (other than the Common Areas and the
Exclusive Use Areas) is for the sole and exclusive use of Sublandlord and its
employees, other personnel and invitees.

(b) If during the Term either Subtenant or Sublandlord reasonably determines
that installation of a wall or other means of physically separating the FCA
Controlled Subleased Space from the Remaining Space (the “Additional Demising
Work”) is necessary or desirable, it shall so notify the other party thereof.
The Additional Demising Work shall be promptly performed by Sublandlord and the
cost of such

 

2



--------------------------------------------------------------------------------

Additional Demising Work shall be shared equally between Sublandlord and
Subtenant. Subtenant shall reimburse Sublandlord for one-half of the costs
associated with the Additional Demising Work within thirty (30) days after
Sublandlord’s demand therefor. Sublandlord shall determine the method, means and
material for completing the Additional Demising Work, subject to Subtenant’s
prior approval, which shall not be unreasonably withheld, delayed or
conditioned.

(c) Subtenant shall permit Sublandlord’s employees, agents or contractors
reasonable access to the Subleased Premises in connection with the performance
of the Demising Work and, if applicable, the Additional Demising Work.
Sublandlord shall complete the Demising Work and, if applicable, the Additional
Demising Work promptly and in a good and workmanlike manner. Subtenant
acknowledges that (i) the Demising Work and, if applicable, the Additional
Demising Work may at times be performed while Subtenant is conducting business
operations at the Subleased Premises and the Demising Work and, if applicable,
the Additional Demising Work may interfere with such business operations,
(ii) Sublandlord’s performance of the Demising Work and, if applicable, the
Additional Demising Work as provided herein shall not constitute a constructive
eviction of Subtenant or entitle Subtenant to any reduction or abatement of
Rent, and (iii) the covenants and conditions of the Sublease, including
Subtenant’s obligation to pay Rent, shall be in full force and effect during
Sublandlord’s performance of the Demising Work and, if applicable, the
Additional Demising Work, as provided herein. The foregoing notwithstanding,
Sublandlord shall use its commercially reasonable efforts not to materially
interfere with the conduct of Subtenant’s business operations during the
performance of the Demising Work and, if applicable, the Additional Demising
Work.

(d) Notwithstanding the foregoing, if and to the extent Sublandlord is actually
delayed in completing the Demising Work or the Additional Demising Work as a
result of a Subtenant Delay, then the Demising Work or the Additional Demising
Work, if applicable, shall be deemed to have been completed on the date that it
would have been completed if such Subtenant Delay had not occurred. Sublandlord
will give Subtenant notice (in writing and with reasonable specificity) of any
claim of Subtenant Delay promptly upon Sublandlord’s becoming aware of the
existence of any such delay. As used herein the term “Subtenant Delay” shall
mean the occurrence of any one or more of the following: (i) Subtenant is
Delinquent (as hereafter defined) in approving any plans for the Demising Work
or the Additional Demising Work, if applicable, including, without limitation,
architectural drawings; (ii) any postponements or delays requested by Subtenant
and agreed to by Sublandlord regarding the completion of the Demising Work or
the Additional Demising Work, if applicable; provided, however, notwithstanding
anything to the contrary herein, no such requested postponement or delay shall
be a basis for a “Subtenant Delay” unless and until such request is set forth in
writing signed by Subtenant and Sublandlord and specifying the duration of such
postponement or delay; or (iii) any delays in completing the Demising Work or
the Additional Demising Work, if applicable; as a result of any other act or
omission of the Subtenant, its employees or agents. For purposes of this
Section 1.2, all actions required, or information/decisions requested of
Subtenant shall be deemed “Delinquent” if not taken and communicated to
Sublandlord within ten (10) business days following Subtenant’s receipt of
written request from Sublandlord for such action or decision.

 

3



--------------------------------------------------------------------------------

(e) Until such time that the Demising Work has been completed, Sublandlord shall
have sole control over the controls for any utilities, services or mechanical
systems serving the Remaining Space (regardless if such systems also serve the
Subleased Premises), including, without limitation, the controls for the
electricity, heating, cooling, life and safety and security systems; provided
that, so long as no Sublease Event of Default (as hereinafter defined) has
occurred and is continuing, Sublandlord shall not intentionally take any action
with respect to such controls which would have a material adverse effect on
Subtenant’s use of the Subleased Premises.

1.3 Common Areas and Common Use Assets. Subtenant shall have the right to access
and use the Common Areas (as such term is hereinafter defined) and the Common
Use Assets (as such term is hereinafter defined) jointly with Sublandlord and
other subtenants or tenants of the Premises in accordance with the terms and
provisions of the Master Lease and this Sublease. All of such use of any of the
Common Areas and Common Use Assets shall be such as will not unreasonably
obstruct or interfere with the joint use thereof, and shall be in compliance
with all applicable laws and the Master Lease. As used in this Sublease,
(i) “Common Areas” shall mean the common areas within the Facility and portions
of the Land as set forth on Exhibit C, and (ii) “Common Use Assets” shall have
the meaning set forth on Exhibit D hereto.

2. Term.

2.1 Sublease Initial Term. This Sublease shall be for an initial term (the
“Sublease Initial Term”) of approximately nine (9) years, commencing on the date
first set forth above (the “Sublease Commencement Date”), and ending on
December 31, 2021 (the “Sublease Expiration Date”), unless sooner terminated or
extended as provided herein. On the Sublease Commencement Date, Sublandlord
shall deliver the FCA Controlled Subleased Space and the Exclusive Use Areas to
Subtenant in broom clean condition and free of all occupants.

2.2 Sublease Extension Terms. Subject to the provisions of Section 2.3 hereof,
Subtenant shall have the right and option to extend the term of this Sublease
for one (1) additional term of one hundred twenty (120) months (“Sublease
Extension Term”), upon all of the terms, conditions and covenants contained in
this Sublease. The Sublease Extension Term shall commence (if at all)
immediately following the Sublease Expiration Date. Subtenant shall exercise its
right and option to extend the term of this Sublease for the Sublease Extension
Term (if at all) by giving Sublandlord notice (a “Sublease Extension Notice”) of
same on or before May 31, 2020 (the “Notice Date”). Anything herein to the
contrary notwithstanding, Subtenant may not exercise any right and option
provided for in this Section 2.2: (i) if a Sublease Event of Default shall have
occurred and be continuing as of the date of the Sublease Extension Notice,
(ii) if following a Sublease Event of Default Sublandlord shall have terminated
Subtenant’s right to possession of the Subleased Premises and the Exclusive Use
Areas in accordance with this Sublease, or (iii) after this Sublease shall have
otherwise been terminated. The Sublease Base Rent (as defined below) for the
Sublease Extension Term shall be as set forth in Section 3.1 hereof. Any and all
references contained herein to the “Term” shall be deemed to include the
Sublease Initial Term, as extended by the Sublease Extension Term, if
applicable.

 

4



--------------------------------------------------------------------------------

2.3 Extension of the Master Lease.

(a) Subject to the provisions hereof, Sublandlord shall have no obligation
whatsoever to extend the Master Lease for the “Extension Term” (as defined in
Section 1.3 of the Master Lease), provided that not later than December 31,
2019, Sublandlord shall give Subtenant written notice (the “Master Lease
Extension Election Notice”) of Sublandlord’s election to extend or not extend
the term of the Master Lease. If Sublandlord fails to timely deliver to
Subtenant the Master Lease Extension Election Notice, then Sublandlord shall be
deemed to have elected to extend the term of the Master Lease.

(b) If (i) Sublandlord elects in the Master Lease Extension Election Notice, or
is deemed to have elected, to extend the Master Lease for the “Extension Term”
in accordance with Section 1.3 of the Master Lease, and (ii) Subtenant delivers
to Sublandlord the Sublease Extension Notice in accordance with Section 2.2
hereof, then Sublandlord agrees to deliver to Master Landlord no later than
June 15, 2020, notice of its election to extend the Master Lease for the
“Extension Term” in accordance with Section 1.3 of the Master Lease.
Simultaneously with such delivery Sublandlord shall deliver to Subtenant a true
copy of such notice together with a certificate executed by an authorized
representative of Sublandlord that the notice extending the Master Lease for the
“Extension Term” was delivered to Master Landlord in accordance with Section 1.3
of the Master Lease. If as provided in this Section 2.3(b) Sublandlord elects in
the Master Lease Extension Election Notice, or is deemed to have elected, to
extend the Master Lease for the “Extension Term” in accordance with Section 1.3
of the Master Lease, then, upon the extension of the Master Lease for the
“Extension Term” and the extension of this Sublease for the Sublease Extension
Term, this Sublease shall be extended on the terms and conditions set forth in
Section 2.2 hereof.

(c) ***

(d) ***

(e) The parties acknowledge and agree that the provisions of this Section 2.3
*** are limited to the Extension Term as set forth in Section 1.3 of the Master
Lease, and Subtenant shall have no further right to extend the term of *** this
Sublease. In no event shall this Sublease or Sublandlord’s liability to
Subtenant hereunder extend beyond such Extension Term, except for such liability
which expressly survives the expiration or earlier termination of this Sublease.

(f) ***

 

5



--------------------------------------------------------------------------------

3. Rent.

3.1 Sublease Base Rent. Subtenant shall pay to Sublandlord base rent for the
Subleased Premises (“Sublease Base Rent”), in the amount of $*** per year
(calculated by multiplying $*** per square foot per year by *** square feet of
the Subleased Premises), payable in equal monthly installments of $*** each. If
Subtenant timely exercises any option to extend the Term of this Sublease for
any Sublease Extension Term in accordance with Section 2.2 hereof, Subtenant
shall pay to Sublandlord Sublease Base Rent for the Subleased Premises during
any such Sublease Extension Term in the amount of $*** per year (calculated by
multiplying $*** per square foot per year by *** square feet of the Subleased
Premises), payable in equal monthly installments of $*** each.

3.2 Payment of Rent. No Sublease Base Rent shall be due until the sixtieth
(60th) day following the Sublease Commencement Date (the “Rent Commencement
Date”). Beginning on the Rent Commencement Date Subtenant shall pay to
Sublandlord, on or before the first business day of each calendar month during
the remainder of the Term, the monthly Sublease Base Rent. Sublease Base Rent,
and all other amounts and charges payable by Subtenant to Sublandlord pursuant
to the terms of this Sublease (the “Additional Sublease Rent”; and, all Sublease
Base Rent and Additional Sublease Rent shall be collectively referred to herein
as “Rent”) shall be paid in the lawful money of the United States to Sublandlord
at 2701 Navistar Drive, Lisle, IL 60532, Attention: Mark Luginbill, or to such
other persons or at such other places as Sublandlord may designate by giving not
less than thirty (30) days prior written notice thereof to Subtenant. If the
Rent Commencement Date falls on a date other than the first day of a calendar
month, or the Sublease Expiration Date falls on any day other than the last day
of a calendar month, the Rent due for such fractional month shall be prorated on
a per diem basis. Except as expressly set forth in this Sublease, all Rent shall
be paid without set off, abatement or deduction.

3.3 Operating Costs.

(a) Subtenant shall pay monthly as Additional Sublease Rent, along with monthly
installments of Sublease Base Rent, one twelfth (1/12th) of Subtenant’s
Proportionate Share (as hereinafter defined) of certain annual costs incurred by
Sublandlord during any calendar year falling entirely or partly within the Term
in connection with maintaining and operating the Facility and providing the
Facility services pursuant to Section 5.5 below (the “Operating Costs”). Subject
to adjustments, if any, in accordance with Section 3.3(e) hereof, the term
“Operating Costs” will include only the costs and expenses (which shall in all
cases be net of any discounts, credits, reimbursements and rebates received by
Sublandlord) for the maintenance and operation of the Premises and providing
those services provided by Sublandlord as described in Section 5.5(a) hereof.
The term “Operating Costs” will not include the following costs and expenses:

 

  (A) electricity and compressed air to the Subleased Premises which is
separately metered;

 

  (B) capital improvements to the Facility;

 

  (C) interest, fines or penalties for late payment or violations of applicable
laws, rules or regulations by Sublandlord, if any;

 

  (D) legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Sublandlord or of Sublandlord’s interest in the Premises, or in connection with
the Master Lease (except as expressly set forth in this Sublease);

 

6



--------------------------------------------------------------------------------

  (E) the cost of any items to the extent to which such cost is reimbursed to
Sublandlord by tenants or other occupants of the Premises (other than pursuant
to this Section), other third parties, or is covered by a warranty to the extent
of reimbursement for such coverage;

 

  (F) the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation;

 

  (G) damage and repairs necessitated by the negligence or willful misconduct of
Sublandlord or its employees, contractors, licensees or agents; and

 

  (H) the cost of remediation and removal of “Hazardous Materials” (as defined
in Section 19.1(a) of the Master Lease) in the Facility or on the Land (it being
understood and agreed that Subtenant shall nonetheless be responsible under
Article XIX of the Master Lease for all costs of remediation and removal of
Hazardous Materials to the extent caused by Subtenant or its employees,
contractors, licensees or agents).

(b) Commencing on or about the Sublease Commencement Date and prior to the first
day of each calendar year thereafter during the Term, Sublandlord shall submit
to Subtenant a statement (“Annual Operating Costs Statement”) setting forth
Sublandlord’s reasonable estimate of (i) the Operating Costs that are expected
to be incurred during such calendar year, together with supporting documentation
relating to such costs and expenses, and (ii) Subtenant’s Proportionate Share
thereof. Sublandlord may revise such Annual Operating Costs Statement from time
to time during the Term; provided that Sublandlord shall not do so more than
once in any calendar year and then only if there would be an aggregate increase
of more than twenty-five percent (25%) in the estimated Operating Costs.
Notwithstanding anything to the contrary, Sublandlord’s failure to timely
deliver the Annual Operating Costs Statement shall not be a default hereunder
and shall not waive any obligation on the part of Subtenant to pay Subtenant’s
Proportionate Share of Operating Costs and Subtenant shall continue to pay
Subtenant’s Proportionate Share of Operating Costs as set forth in the most
recently delivered Annual Operating Costs Statement until a revised Annual
Operating Costs Statements is delivered to Subtenant.

(c) In the event the Term begins or expires on a day other than the first and
last day of a calendar year, respectively, then Subtenant’s obligation for
Operating Costs for such partial calendar year shall be an amount equal to the
product of (i) Subtenant’s Proportionate Share of the Operating Costs for the
full calendar year, multiplied by (ii) a fraction, the numerator of which is the
number of days during such calendar year falling within the Term, and the
denominator of which is three hundred sixty-five (365).

(d) “Subtenant’s Proportionate Share” shall mean 25.27%, which has been
determined by dividing the number of square feet in the FCA Controlled Subleased
Space (543,399 square feet) by the number of square feet in the Facility
(2,150,000 square feet).

 

7



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, in the event that Sublandlord or Subtenant
reasonably determines that Subtenant’s Proportionate Share of Operating Costs
(or any item thereof) does not with reasonable accuracy reflect an equitable
distribution of liability for the Operating Costs (or any item thereof), then
either Sublandlord or Subtenant shall propose, by written notice which must be
delivered no later than ninety (90) days after Subtenant’s receipt of the Annual
Operating Costs Statement, to the other party an alternate method (the
“Alternative Allocation”) of allocating Operating Costs (or any item thereof),
which shall be subject to such other party’s prior written approval which
approval shall not be unreasonably withheld, delayed or conditioned. Subtenant
shall continue to pay Subtenant’s Proportionate Share of Operating Costs unless
and until an Alternative Allocation is mutually agreed upon by the parties and
such Alternative Allocation shall not, in any event, be applicable to any
portion of the Operating Costs for which a Reconciliation Statement has been
delivered, it being understood that the Alternative Allocation shall, if
applicable, be used only for the allocation of Operating Costs incurred during
the calendar year to which such Alternative Allocation relates.

(f) Within ninety (90) days following the conclusion of each calendar year
during the Term, Sublandlord shall submit to Subtenant a statement (the
“Reconciliation Statement”) setting forth the actual Operating Costs incurred
during the previous calendar year and Subtenant’s Proportionate Share thereof.
If the sum of any installment or estimated payments made by Subtenant on account
of any or all of the Operating Costs exceed Subtenant’s Proportionate Share of
Operating Costs for any year, Sublandlord shall refund the excess to Subtenant
within thirty (30) days after delivery of the Reconciliation Statement. If the
sum of any installment or estimated payments made by Subtenant on account of any
or all of the Operating Costs are less than Subtenant’s Proportionate Share of
Operating Costs for any year, Subtenant shall pay the amount of such deficiency
to Sublandlord within thirty (30) days after delivery of the Reconciliation
Statement.

(g) Subject to this Section 3.3(g) and provided that (x) Subtenant has paid in
full all Rent when due including all Additional Sublease Rent due (if and to the
extent Subtenant has been billed therefor) pursuant to the Annual Operating
Costs Statement, (y) Subtenant does not engage any auditor or accountant on a
“contingent fee” basis to conduct or participate in such inspection, and
(z) Subtenant shall keep the results of any such inspection strictly
confidential and shall not disclose the results of same to any third party
(except as may be required by law or court order), Subtenant may examine
Sublandlord’s books and records relative to Operating Costs. Any request for
examination must be made by written notice from Subtenant to Sublandlord no
later than ninety (90) days following Subtenant’s receipt of the Reconciliation
Statement. Sublandlord’s books and records pertaining to the calendar year
included in the Reconciliation Statement shall be made available to Subtenant
within ten (10) business days after Sublandlord timely receives Subtenant’s
written notice. Said books and records shall be made available to Subtenant for
inspection and copying at the Facility or at another location in the general
vicinity of Chicago, IL as identified by Sublandlord in a written notice
delivered to

 

8



--------------------------------------------------------------------------------

Subtenant within such ten (10) day period. If Subtenant fails to take written
exception to an item of Operating Costs within one hundred fifty (150) days
following Subtenant’s receipt of the Reconciliation Statement in which such item
appeared (to be extended one (1) day for each day Sublandlord delays in making
available to Subtenant Sublandlord’s books and records pertaining to the
calendar year included in the Reconciliation Statement), Subtenant shall be
deemed to have accepted such Reconciliation Statement and waived its audit right
with respect thereto. If Subtenant takes written exception to an item of
Operating Costs within the applicable period and such exception is not resolved
by Sublandlord and Subtenant within forty-five (45) days after Subtenant’s
notice taking exception, either Sublandlord or Subtenant may, within a sixty
(60) day period following the expiration of such forty-five (45) day period,
submit the dispute to an independent certified public accounting firm selected
by Sublandlord and Subtenant. If Sublandlord and Subtenant are unable to agree
on an independent certified public accounting firm, Sublandlord may select one
of the five (5) largest national certified public accounting firms. Within sixty
(60) days following its selection, the selected accounting firm shall prepare
and submit to Sublandlord and Subtenant a certificate as to whether the
exception is proper and the amount owed by or to Subtenant, which determination
shall be final and conclusive. Sublandlord shall in any event apply any amount
overpaid by Subtenant against Sublease Base Rent and Additional Sublease Rent
next coming due under this Sublease or, if the Term has already expired and
provided there is no Sublease Event of Default which remains uncured, refund
such excess to Subtenant within thirty (30) days after completion of such
certification, in either case without interest to Subtenant. Subtenant shall in
any event pay to Sublandlord any amount that Subtenant owes Sublandlord within
thirty (30) days after completion of such certification. If it is determined
that Sublandlord’s original determination of Operating Costs for any calendar
year as set forth in the Reconciliation Statement exceeded the amount which
Subtenant was obligated to pay (i) by three percent (3%) or less, Subtenant
shall bear all costs of Subtenant’s accountant or other reviewing entity and of
such certification, (ii) by more than three percent (3%), then Sublandlord shall
bear the reasonable costs of Subtenant’s accountant and all costs of such
certification.

3.4 Taxes. At no time during the Term will Subtenant be required to pay any
state or local real property (ad valorem) taxes pursuant to or in relation to
this Sublease, the Land or the Improvements, including the Subleased Premises,
so long as such taxes are not required to be paid by Sublandlord under the
Master Lease. In the event that Sublandlord should become responsible for the
payment of any such taxes (other than as a result of Sublandlord’s intentional
action or omission), a portion of the amount of such taxes incurred by
Sublandlord during any calendar year falling entirely or partly within the Term
(net of the amount, if any, that Master Landlord may be required to reimburse
Sublandlord in accordance with the terms of the Master Lease) shall be paid by
Subtenant to Sublandlord as follows:

(i) the amount of such taxes shall be allocated so that only the portion thereof
attributable to the Subleased Premises (including the portion of the Land upon
which the Subleased Premises is located); and

 

9



--------------------------------------------------------------------------------

(ii) in addition to the foregoing, Subtenant shall be responsible for the amount
of any such taxes which are attributable to the Exclusive Use Areas (including
the Land and any improvements thereon), it being understood that for this
purpose the portion allocated to Subtenant of taxes attributable to the Land
shall be equal to the percentage equivalent of a fraction, the numerator of
which is the sum of the number of acres comprising the Exclusive Use Areas, and
the denominator of which is the total number of acres comprising the Land
portion of the Premises.

In the event the Term begins or expires on a day other than the first and last
day of a calendar year, respectively, then Subtenant’s obligation for payment of
a portion of such taxes for such partial calendar year shall be an amount equal
to the product of (a) Subtenant’s share of such taxes for the full calendar
year, multiplied by (b) a fraction, the numerator of which is the number of days
during such calendar year falling within the Term, and the denominator of which
is three hundred sixty-five (365).

4. Master Lease.

4.1 Subordinate to Master Lease. Subject to the provisions of this Section 4,
this Sublease is and shall be at all times subject and subordinate to the Master
Lease.

4.2 Incorporation of Master Lease. Except as otherwise expressly provided in, or
otherwise inconsistent with, this Sublease, the provisions of the Master Lease
(the “Master Lease Incorporated Provisions”) are hereby incorporated into this
Sublease by reference with the same force and effect as if set forth at length
herein, except that unless the context requires otherwise, (i) references in
such provisions to “Landlord” shall be deemed to refer to Sublandlord, and
(ii) references in such provisions to “Tenant” shall be deemed to refer to
Subtenant. During the term of this Sublease, Subtenant does hereby expressly
assume and agree to perform and comply with, for the benefit of Sublandlord and
Master Landlord, the obligations of Sublandlord as “Tenant” under the Master
Lease with respect to the FCA Controlled Subleased Space and the Exclusive Use
Areas, except to the extent otherwise set forth in this Sublease.

Subtenant acknowledges and agrees that, except as expressly set forth in this
Sublease, the Master Lease Incorporated Provisions shall not include the
following rights, if any, set forth in the Master Lease: (a) any right which is
contradicted or limited by this Sublease; (b) any right of extension or
expansion; (c) any right of first refusal; (d) any right of self-help or
set-off; and (e) any early termination right. Further, the Master Lease
Incorporated Provisions shall specifically not include the following:

 

  a. Article I (Grant; Term)

 

  b. Section 1.4 (Early Commencement)

 

  c. Section 2.2 (Landlord’s Representations; Assignment of Warranties)

 

  d. Section 2.3 (Landlord Covenants)

 

  e. Section 2.4 (Survival)

 

  f. Section 4.1 (Base Rent)

 

  g. Section 4.3 (Net Lease)

 

10



--------------------------------------------------------------------------------

  h. Section 4.4 (Additional Rent Reduction)

 

  i. Section 6.2(a) (first paragraph only) (Property Insurance insuring the
Facility and other Improvements)

 

  j. Section 6.4 (Insurance Premiums) (except with respect to insurance required
to be maintained by Subtenant hereunder)

 

  k. Section 6.9 (Self-Insurance)

 

  l. Article VII (Damage and Destruction)

 

  m. Article VII I (Condemnation)

 

  n. Article IX (Maintenance)

 

  o. Section 10.2 (Machinery and Equipment)

 

  p. Article XIII (Utilities)

 

  q. Section 25.3 (Notices)

 

  r. Section 25.22 (Tenant’s Self-Help Rights)

 

  s. Section 25.23 (Landlord’s Breach)

 

  t. Section 25.24 (Landlord’s Payment or Tenant’s Offset Right)

4.3 Purchase Option.

(a) Except as expressly set forth in this Section 4.3, Sublandlord shall have no
obligation whatsoever to exercise the “Purchase Option” granted by Master
Landlord to Sublandlord pursuant to Article XXI of the Master Lease, provided
that Sublandlord shall give Subtenant written notice (the “Purchase Option
Election Notice”) of Sublandlord’s election to exercise or not exercise the
Purchase Option not later than (i) December 31, 2019, with respect to the
Purchase Option exercisable during the Initial Term, which notice may be
combined with the Master Lease Extension Election Notice or delivered
separately, and (ii) December 31, 2029, with respect to the Purchase Option
exercisable during the Extension Term, but only if the Master Lease has been
extended for the Extension Term in accordance with Section 1.3 of the Master
Lease. If Sublandlord fails to timely deliver to Subtenant the Purchase Option
Election Notice with respect to the Purchase Option exercisable during the
Initial Term, then Sublandlord shall be deemed to have elected not to exercise
the Purchase Option exercisable during the Initial Term. If Sublandlord fails to
timely deliver to Subtenant the Purchase Option Election Notice with respect to
the Purchase Option exercisable during the Extension Term, then Sublandlord
shall be deemed to have elected not to exercise the Purchase Option exercisable
during the Extension Term.

(b) ***

(c) ***

 

11



--------------------------------------------------------------------------------

4.4 Exit Event.

(a) If at any time during the Sublease Term, including the Sublease Extension
Term, Sublandlord determines to discontinue all operations at, and to completely
vacate, the Premises prior to the scheduled expiration of the term of the Master
Lease (“Exit Event”), then Sublandlord shall deliver to Subtenant written notice
thereof (“Exit Event Notice”). The Exit Event Notice shall set forth the date
that Sublandlord intends to vacate the Premises (“Exit Date”), which shall not
be less than one hundred fifty (150) days following Subtenant’s receipt of the
Exit Event Notice. ***

(b) ***

(c) ***

(d) For the avoidance of doubt, the parties acknowledge and agree that the
provisions of this Section 4.4 shall not apply to any agreement entered into by
Sublandlord pursuant to the provisions of Section 10.2 below.

4.5 Sublandlord’s Performance of Master Lease; Subtenant’s Right to Cure.

(a) Sublandlord agrees to observe and perform its obligations as tenant under
the Master Lease to the extent such obligations are not the responsibility of
Subtenant hereunder. Sublandlord shall not voluntarily terminate or voluntarily
consent to the termination or surrender of the Master Lease in whole or with
respect to the Subleased Premises and the Exclusive Use Areas unless such
termination is effected pursuant to a right of termination arising out of
casualty or condemnation as set forth in the Master Lease (it being understood
that Sublandlord shall have the right to exercise any such right of
termination). Sublandlord shall not suffer or permit the Master Lease to be
terminated by reason of an Event of Default (as defined in the Master Lease) not
arising out of a Sublease Event of Default. If because of (i) a default under
the Master Lease by Sublandlord not arising out of a default hereunder by
Subtenant or (ii) a violation by Sublandlord of this Section 4.5(a), the Master
Lease is terminated, then Sublandlord shall be liable to Subtenant for the
direct damages incurred by Subtenant by reason of such termination; provided,
however, that in no event shall Sublandlord be liable for any lost data, lost
revenue, lost profit, business interruption or other consequential, punitive or
exemplary damages arising out of such termination. Notwithstanding anything to
the contrary contained herein, Sublandlord’s obligation to pay Subtenant for the
direct damages incurred by Subtenant shall include (without limitation, except
as provided in the previous sentence) reimbursement to Subtenant of

(i) the Excess Amount in accordance with Section 4.4 hereof, and

(ii) if during the Sublease Initial Term the Master Lease is terminated as a
result of an Event of Default not arising out of a Sublease Event of Default,
and pursuant to Section 11.6 of the Master Lease Subtenant and Master Landlord
enter into a New Lease (as defined in Section 11.6 of the Master Lease), the
excess amount of (y) base rent, additional rent and any other amounts paid by
Subtenant in accordance with the terms of the New Lease during the same period

 

12



--------------------------------------------------------------------------------

as what would have been the remaining portion of the Sublease Initial Term
following such termination of the Master Lease had such termination of the
Master Lease not occurred, over (z) the Sublease Base Rent and Additional
Sublease Rent (including, without limitation, operating and maintenance costs)
that Subtenant would have paid during what would have been the remaining portion
of the Sublease Initial Term following such termination of the Master Lease had
such termination of the Master Lease not occurred.

(b) It is agreed that, if Sublandlord is in default of the provisions of the
Master Lease, Subtenant may, but need not, cure said default specifically on
behalf of and for the account of Sublandlord, in which case all reasonable costs
and expenses incurred by Subtenant in connection therewith shall be paid to
Subtenant within thirty (30) days after written demand delivered to Sublandlord
accompanied by supporting data in reasonable detail. Subtenant may not exercise
its right to cure Sublandlord’s default under the Master Lease unless
(i) Subtenant delivers prior written notice (“Subtenant’s Cure Notice”) to
Sublandlord stating, in reasonable detail, the circumstances of such default and
(ii) Sublandlord either (A) fails to deliver to Subtenant in a timely manner
following receipt of Subtenant’s Cure Notice a written notice (“Sublandlord’s
Response”) stating Sublandlord’s intent to timely and fully cure such default,
or (B) if after delivering to Subtenant Sublandlord’s Response, Sublandlord
fails to cure or commence to cure such default within the time period required
to cure the same as set forth in Section 22.1 of the Master Lease, less two
(2) days. In so curing Sublandlord’s default, Subtenant shall not be deemed to
have waived any of its rights, nor to have released Sublandlord from any of its
obligations under this Sublease. It is further agreed that Subtenant may cure
Sublandlord’s default under the Master Lease on and for Subtenant’s own account
to preserve its interest in this Sublease.

4.6 No Liability by Sublandlord. Notwithstanding anything contained in this
Sublease to the contrary, Subtenant acknowledges and agrees that:
(x) Sublandlord shall not be responsible for or deemed a guarantor with respect
to any representations, warranties, covenants or other obligations or
liabilities of Master Landlord under the Master Lease, and Subtenant agrees to
look solely to Master Landlord for the performance of Master Landlord’s
obligations, (y) Sublandlord’s sole obligation to Subtenant under the Master
Lease shall be, at Subtenant’s request and on Subtenant’s behalf, to use
commercially reasonable efforts to require Master Landlord to perform specific
obligations of Master Landlord under the Master Lease if necessary, and
(z) Sublandlord shall have no liability to Subtenant for any misrepresentation,
warranty, default or other act or omission of Master Landlord under the Master
Lease and Sublandlord shall not be obligated to provide any services to
Subtenant or otherwise to perform any obligations in connection with this
Sublease except as expressly set forth herein as the separate obligations of
Sublandlord. Subtenant shall reimburse Sublandlord for any reasonable
out-of-pocket costs incurred by Sublandlord in connection with Sublandlord’s
commercially reasonable efforts to require Master Landlord to perform specific
obligations of Master Landlord under the Master Lease (to the extent such
efforts are intended primarily to benefit Subtenant or the Subleased Premises).
Subtenant shall reimburse Sublandlord within thirty (30) days after Subtenant’s
receipt of reasonable supporting documentation relating to such costs.

 

13



--------------------------------------------------------------------------------

5. Subleased Premises.

5.1 “AS IS” Condition. Subtenant shall accept possession of the Subleased
Premises and the Exclusive Use Areas on the Sublease Commencement Date, subject
to restrictions of all applicable covenants of record, the Master Lease, the
applicable zoning laws and other laws regulating the use of the Subleased
Premises and the Exclusive Use Areas and the provisions of Section 5.4(b) hereof
regarding the Navistar Controlled Subleased Space. Subtenant acknowledges and
agrees that, subject to Sublandlord’s proper completion of the Demising Work and
the provisions of Section 5.4(b) hereof regarding the Navistar Controlled
Subleased Space, Subtenant shall take possession of the Subleased Premises and
the Exclusive Use Areas on the Sublease Commencement Date in an “AS IS”
condition. Subtenant agrees and acknowledges that, except as expressly set forth
in this Sublease, neither Sublandlord nor any agent, attorney, employee or
representative of Sublandlord has made any representation respecting or has made
any warranty whatsoever, express or implied, regarding the Subleased Premises
and the Exclusive Use Areas. The foregoing notwithstanding, Subtenant shall not
be liable for any Environmental Condition (as defined in the Master Lease) at,
on, under or emanating from the Premises or any part thereof existing or
occurring prior to the Sublease Commencement Date nor shall Subtenant be
responsible for the remediation thereof, except to the extent that Sublandlord
has delivered written notice to Subtenant of an existing Environmental Condition
and Subtenant exacerbates the same in a negligent or willful manner, except if
Subtenant’s actions are in the normal course of Subtenant’s business operations
at the Facility.

5.2 Alterations. Subtenant shall be permitted, at its sole cost and expense,
subject to the provisions of Section 9.4 of the Master Lease, to make
alterations to the Subleased Premises without obtaining Sublandlord’s prior
written consent; provided that any such alteration shall be made pursuant to
Article X of the Master Lease. Notwithstanding the foregoing, Subtenant shall
not make any alterations, additions or improvements in or to the Subleased
Premises or any other part of the Premises (including the Exclusive Use Areas),
or attach any fixtures or equipment thereto to the extent such alterations,
additions or improvements will affect the structural, exterior or roof elements
of the Facility or the mechanical, electrical, plumbing or life safety systems
of the Facility, without in each instance obtaining Sublandlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

5.3 Utilities.

(a) Electrical service for the Subleased Premises and compressed air to be used
by Subtenant at the Subleased Premises will be separately metered by
Sublandlord, at its sole cost and expense, as part of the Demising Work.
Subtenant shall pay to Sublandlord or the applicable utility provider, prior to
delinquency, the cost of such compressed air and electricity; provided that
until such time as the compressed air and electricity are separately metered,
Sublandlord shall determine, in its reasonable judgment, the equitable
proportion of such services which are being used by Subtenant and the Subleased
Premises and shall deliver a reasonably detailed invoice to Subtenant setting
forth the cost of such services, which shall be due and payable, as Rent, within
ten (10) business days after Sublandlord’s delivery of such invoice to
Subtenant.

 

14



--------------------------------------------------------------------------------

(b) Subtenant shall, at its sole cost and expense, be responsible for all other
utilities and services which Subtenant deems necessary or desirable for its use
of the Subleased Premises, other than those specifically to be provided by
Sublandlord pursuant to this Sublease. Sublandlord shall cooperate reasonably
with Subtenant to facilitate Subtenant’s access to and use of such utilities and
services.

5.4 Use of Subleased Premises.

(a) Subtenant may use the Subleased Premises and the Exclusive Use Areas only
for (i) the purpose of conducting Subtenant’s manufacturing, assembly and
related business operations, and (ii) any other purposes permitted under the
Master Lease, provided, however, Subtenant shall not use any part of the
Subleased Premises or the Exclusive Use Areas for the manufacture, assembly,
sale or repair of trucks, truck engines, or truck components (other than trucks
used by Subtenant in its railcar operations at the Facility) or any other use
that would compete with the business of Sublandlord, other than the business of
the manufacturing, assembly, repair or service of railcars and/or railcar
components. Subtenant shall not occupy or use the Subleased Premises or the
Exclusive Use Areas (or permit the use or occupancy of the Subleased Premises or
the Exclusive Use Areas) for any purpose or in any manner which: (a) is unlawful
or in violation of any applicable legal, governmental or quasi-governmental
requirement, ordinance or rule; (b) would be dangerous to persons or property;
(c) would invalidate or increase the amount of premiums for any policy of
insurance affecting the Facility; (d) creates a nuisance, disturbs Sublandlord
or any other subtenants of the Facility or the occupants of neighboring
property; or (e) is in violation of the Master Lease. Subtenant shall be solely
responsible for procuring and maintaining in effect any licenses or permits
required for the operation of the Subtenant’s business activities in the
Subleased Premises or the Exclusive Use Areas during the Term.

(b) In order, among other things, to effectuate certain rights and obligations
of the parties set forth in the Services Agreement, during the Term for so long
as Navistar, Inc. (or any affiliate or successor thereof) remains the
Sublandlord, Subtenant hereby grants Sublandlord, at no cost to Sublandlord, an
irrevocable license to exclusively access, use and occupy, coupled with an
interest in and to, the Navistar Controlled Subleased Space. Subtenant shall not
be responsible for any default under this Sublease or the Master Lease as a
result of Sublandlord’s use or occupancy of the Navistar Controlled Subleased
Space as provided herein, and Sublandlord shall continue to perform its
obligations, as tenant, under the Master Lease with respect to the Navistar
Controlled Subleased Space.

5.5 Facility Services.

(a) During the Term Sublandlord shall furnish the following services (the cost
of which services, except as otherwise provided herein, will be included in
Operating Costs in accordance with and subject to the terms of Section 3.3
above):

 

15



--------------------------------------------------------------------------------

(i) heating, ventilation and air conditioning to provide a temperature condition
required, in Sublandlord’s reasonable judgment, for comfortable occupancy of the
Subleased Premises under normal business operations and during normal business
hours or as may be otherwise agreed upon by Subtenant and Sublandlord;

(ii) hot and cold running water;

(iii) periodic janitorial service in the Subleased Premises and Common Areas;

(iv) such security services as Sublandlord, in its sole judgment, may determine
are necessary or desirable for the safety and protection of the Facility;
provided that Sublandlord shall not be responsible for any damages incurred by
Subtenant (including, without limitation as a result of the theft or the loss of
use of or damage to Subtenant’s personal property) as a result of such security
services failing to adequately protect the Subleased Premises, the Exclusive Use
Areas or the Facility, except that Sublandlord shall not be released from
liability for any injury, loss, damages or liability to the extent arising from
any negligence or willful misconduct of Sublandlord or its employees, agents,
contractors, or licensees;

(v) Sewer and waste water services; and

(vi) Maintenance, repair and upkeep of the Subleased Premises, the Exclusive Use
Areas, the Remaining Area and, as set forth in Section 1.3(b) above, the Common
Areas.

(b) Subtenant agrees that neither Sublandlord nor its agents, partners or
employees shall be liable for damage or injury to persons, property or business
or for loss or interruption of business, or for any other matter, in the event
there is any failure, delay, interruption, diminution or discontinuance in
furnishing any of the services set forth above or any other service provided to
Subtenant pursuant to this Sublease. No such failure, delay, interruption,
diminution or discontinuance shall be deemed or constitute an eviction or
disturbance of Subtenant’s use or occupancy of the Subleased Premises or the
Exclusive Use Areas, in whole or in part, actual or constructive, or, except as
expressly set forth in this Sublease, entitle Subtenant to any claim for
set-off, abatement or reduction of Rent, render Sublandlord liable for damages,
or relieve Subtenant from the performance of or affect any of Subtenant’s
obligations under this Sublease. Notwithstanding the foregoing, (i) Sublandlord
shall use commercially reasonable efforts to minimize any such failure, delay,
interruption, diminution or discontinuance of any such service provided by
Sublandlord; and (ii) Sublandlord shall not be released from liability for any
injury, loss, damages or liability to the extent arising from any negligence or
willful misconduct of Sublandlord or its employees, agents, contractors, or
licensees.

(c) Notwithstanding anything in this Sublease to the contrary, if there is an
interruption in essential services to the Subleased Premises, and such
interruption (i) is a result of the negligence or willful misconduct of
Sublandlord (or its agents, contractors or employees), (ii) materially and
adversely affects Subtenant’s ability to conduct its business in the Subleased
Premises, (iii) causes Subtenant to cease doing business in the Subleased
Premises, (iv) does not result from the negligence or willful misconduct of
Subtenant or its

 

16



--------------------------------------------------------------------------------

employees, invitees or agents, and (v) continues for more than five
(5) consecutive business days, then Subtenant, shall be entitled to receive an
abatement of Sublease Base Rent and Additional Sublease Rent payable hereunder
during the period beginning on the sixty (6th) consecutive business day of such
interruption or when Subtenant stops using the Subleased Premises because of
such interruption, whichever is later, and ending on the day the service has
been restored.

5.6 Surrender. Upon the expiration or earlier termination of this Sublease
Subtenant shall surrender the Subleased Premises and the Exclusive Use Areas in
accordance with Sections 17.1 and 17.2 of the Master Lease.

6. Insurance. Subtenant, at its sole expense, shall obtain and keep in force
during the Term insurance comparable to the insurance Sublandlord as “Tenant” is
required to procure and maintain under Article VI of the Master Lease, except
that Subtenant shall not be required to procure and maintain property insurance
for the Facility and other Improvements as required in the first paragraph of
Section 6.2(a) of the Master Lease.

7. Waiver of Claims.

7.1 Subtenant’s Waiver of Claims To the extent not prohibited by law or caused
by the gross negligence or willful misconduct of Sublandlord or any of
Sublandlord’s Indemnitees (as defined herein), and except as provided below,
Subtenant hereby expressly releases Sublandlord, its property manager and their
respective officers, agents, directors, representatives, shareholders, members,
subsidiaries, affiliates, related entities, partners, employees and lenders
(collectively, “Sublandlord’s Indemnitees”) for any loss or damage to any
property of Subtenant, which loss or damage is insured against, or required to
be insured against, by Subtenant pursuant to Section 6 of this Sublease, whether
or not such loss or damage is due to the act or omission (including negligence)
of Sublandlord or Sublandlord’s Indemnitees (other than the gross negligence or
willful misconduct of Sublandlord or any of Sublandlord’s Indemnitees), and
regardless of the amount of insurance proceeds collected or collectible under
any insurance policies in effect, and Subtenant further agrees that all such
property of Subtenant shall be at the risk of Subtenant only and Sublandlord and
Sublandlord’s Indemnitees shall not be liable for any loss or damage thereto and
Subtenant completely releases and exculpates Sublandlord and Sublandlord’s
Indemnitees therefrom (other than any loss or damage due to the gross negligence
or willful misconduct of Sublandlord or any of Sublandlord’s Indemnitees).

7.2 Sublandlord’s Waiver of Claims To the extent not prohibited by law or caused
by the gross negligence or willful misconduct of Subtenant or any of Subtenant’s
Indemnitees (as defined herein), and except as provided below, Sublandlord
hereby expressly releases Subtenant and its officers, agents, directors,
representatives, shareholders, members, subsidiaries, affiliates, related
entities, partners, employees and lenders (collectively, “Subtenant’s
Indemnitees”) for any loss or damage to any property of Sublandlord, which loss
or damage is insured against, or required to be insured against, by Sublandlord
pursuant to the Master Lease or this Sublease, whether or not such loss or
damage is due to the act or omission (including negligence) of Subtenant or
Subtenant’s Indemnitees (other than the gross negligence or willful misconduct
of Subtenant or any of Subtenant’s Indemnitees), and regardless of the amount of
insurance proceeds collected or collectible under any insurance policies in
effect, and

 

17



--------------------------------------------------------------------------------

Sublandlord further agrees that all such property of Sublandlord shall be at the
risk of Sublandlord only and Subtenant and Subtenant’s Indemnitees shall not be
liable for any loss or damage thereto and Subtenant completely releases and
exculpates Subtenant and Subtenant’s Indemnitees therefrom (other than any loss
or damage due to the gross negligence or willful misconduct of Subtenant or any
of Subtenant’s Indemnitees).

8. Holdover. Subtenant shall have no right to occupy the Subleased Premises, the
Exclusive Use Areas or any portion thereof after the expiration of this Sublease
or after termination of this Sublease or Subtenant’s right to possession. In the
event Subtenant holds over, Subtenant shall pay Sublandlord monthly rent at a
rate equal to one hundred fifty percent (150%) of the monthly Sublease Base Rent
payable by Subtenant for the month immediately preceding said holding over (the
“Base Holdover Rent”), computed on a per-month basis, for each month or part
thereof (without reduction for any such partial month) that Subtenant remains in
possession after the expiration of this Sublease or after termination of this
Sublease or Subtenant’s right to possession. In addition to the Base Holdover
Rent, Subtenant shall pay to Sublandlord an amount (the “Additional Holdover
Rent”) calculated as follows:

8.1 If Subtenant’s holdover of the Subleased Space is a result solely of
Sublandlord’s failure to vacate the Navistar Controlled Subleased Space and
Subtenant has otherwise surrendered and vacated the FCA Controlled Subleased
Space and the Exclusive Use Areas in compliance with this Sublease, Subtenant
shall not be required to pay Base Holdover Rent or Additional Holdover Rent;

8.2 If Subtenant holds over in any portion of the Subleased Premises or the
Exclusive Use Areas and Sublandlord is not otherwise in holdover of any portion
of the Premises, Subtenant shall pay Additional Holdover Rent equal to (A) any
amount Sublandlord is required to pay to Master Landlord under the Master Lease
as a result of such holdover pursuant to Section 17.3 of the Master Lease, less
(B) the amount of the Base Holdover Rent that Subtenant is required to pay
Sublandlord in accordance with this Section; and

8.3 If Subtenant and Sublandlord are both holding over in the Subleased
Premises, the Exclusive Use Areas or the Remaining Space, as applicable,
Subtenant shall pay Additional Holdover Rent equal to (A) Subtenant’s
Proportionate Share of the amount that Sublandlord is required to pay to Master
Landlord under the Master Lease as a result of such holdover pursuant to
Section 17.3 of the Master Lease, less (B) the amount of the Base Holdover Rent
that Subtenant is required to pay Sublandlord in accordance with this Section.
To the extent any portion of the Additional Holdover Rent payable under this
Section 8.3 is incurred and allocable only to a portion of the holdover period
of Sublandlord or Subtenant after the other party has otherwise fully
surrendered and vacated the Premises, the Additional Holdover Rent shall be
equitably adjusted.

9. Assignment and Subletting.

9.1 Subtenant Assignment. Subtenant will not assign its interest in this
Sublease or sub-sublease all or part of the Subleased Premises or the Exclusive
Use Areas without the prior written consent of Sublandlord, which consent will
not be unreasonably withheld, delayed or conditioned. The foregoing
notwithstanding, but subject to the approval of

 

18



--------------------------------------------------------------------------------

the Master Landlord if required, an assignment of this Sublease or a subletting
of all or part of the Subleased Premises or the Exclusive Use Areas to (i) an
entity that controls, is controlled by or is under common control with
Subtenant, (ii) a purchaser of all or substantially all of the assets of
Subtenant in one transaction, or (iii) the surviving entity in the event of any
merger or consolidation of Subtenant, will not be subject to Sublandlord’s
consent. Notwithstanding the preceding sentence, the prior written consent of
Sublandlord will be required if such subtenant or assignee, as applicable, is a
Navistar Competitor. As used herein, the term “Navistar Competitor” shall mean
any third party which is engaged in the manufacture, assembly, fabrication,
sale, leasing or financing of commercial or military trucks, diesel engines,
vehicle chassis, school or commercial buses, recreational vehicles, truck bodies
or truck, trailer or diesel engine components or parts.

9.2 Sublandlord Assignment. Sublandlord will not assign its interest in this
Sublease or the Master Lease or lease or sublease all or part of the Premises
without the prior written consent of Subtenant, which consent will not be
unreasonably withheld, delayed or conditioned. The foregoing notwithstanding,
but subject to the approval of the Master Landlord if required, an assignment of
its interest in this Sublease or in the Master Lease or the lease of all or part
of the Premises to (i) an entity that controls, is controlled by or is under
common control with Sublandlord, (ii) a purchaser of all or substantially all of
the assets of Sublandlord in one transaction, or (iii) the surviving entity in
the event of any merger or consolidation of Sublandlord, will not be subject to
Subtenant’s consent. Notwithstanding the preceding sentence, the prior written
consent of Subtenant will be required if such subtenant or assignee, as
applicable, is a FreightCar Competitor. As used herein, the term “FreightCar
Competitor” shall mean any third party which is engaged in the manufacture,
assembly, rebuilding, sale, leasing, maintenance or repair of railcars.

9.3 Consent for Competitors. If consent to an assignment, lease, sublease or
sub-sublease is required because the proposed assignment, lease, sublease or
sub-sublease would be to a Navistar Competitor, where Sublandlord is the party
whose consent is required, or to a FreightCar Competitor, where Subtenant is the
party whose consent is required, then the parties will discuss the concerns
which the proposed assignment, lease, sublease or sub-sublease raises for the
party whose consent is required, in an effort to determine whether those
concerns can be addressed by some mutually-agreeable arrangement or
understanding between the parties. Notwithstanding such discussion, whether to
grant or withhold consent will be within the sole discretion of the party whose
consent is required.

10. Exclusive Use; First Opportunity Activity

10.1 Exclusive Use.

(a) During the Term, except as set forth herein, Sublandlord shall not, and
shall not suffer or permit any other person or entity to, use any part of the
Premises for the manufacture, rebuilding, assembly, sale or repair of railcars.

(b) ***

10.2 ***

 

19



--------------------------------------------------------------------------------

11. Subtenant Default.

11.1 Sublease Event of Default. The occurrence of any of the following shall
constitute a “Sublease Event of Default” by Subtenant under this Sublease:

(a) Any act or omission by Subtenant that would constitute an “Event of Default”
(as defined in Section 22.1 of the Master Lease) under the Master Lease, subject
to the same notice and cure provisions provided therein, less three (3) days (if
more than a seven (7) day cure period is provided therein); or

(b) Except for any act or omission by Subtenant that would constitute a Sublease
Event of Default pursuant to Section 11.1(a) hereof, Subtenant shall fail to
perform any of the covenants, agreements, terms or provisions contained in this
Sublease which on the part or behalf of Subtenant are to be kept or performed,
and Subtenant shall fail to remedy the same within thirty (30) days after
Sublandlord shall have given to Subtenant a written notice specifying the same,
or if such default is not reasonably curable in thirty (30) days, Subtenant
shall fail to commence cure within such thirty (30) day period and diligently
proceed to remedy the same.

11.2 Sublandlord’s Right to Cure. Subtenant agrees to do nothing which will
subject the Master Lease to termination by Master Landlord under the provisions
of the Master Lease. It is also agreed that, if Subtenant is in default of the
provisions of the Master Lease, Sublandlord may, but need not, cure said default
specifically on behalf of and for the account of Subtenant, in which case all
reasonable costs, damages and expenses incurred by Sublandlord in connection
therewith shall be paid to Sublandlord as Additional Sublease Rent hereunder
within thirty (30) days after written demand delivered to Subtenant accompanied
by supporting data in reasonable detail. In so curing Subtenant’s default,
Sublandlord shall not be deemed to have waived any of its rights, nor to have
released Subtenant from any of its obligations under this Sublease. It is
further agreed that Sublandlord may cure Subtenant’s default under the Master
Lease or this Sublease on and for Sublandlord’s own account to preserve its
interest in the Master Lease, and may terminate this Sublease by reason of said
default pursuant to the terms hereof, if Subtenant does not pay as Additional
Sublease Rent to Sublandlord all costs, damages and expenses incurred by it in
connection with such cure within the applicable grace period provided for in the
Master Lease.

11.3 Remedies. Upon the occurrence, and during the continuance, of any Sublease
Event of Default, Sublandlord shall be entitled to all remedies and damages
provided for Master Landlord in the Master Lease upon the occurrence of an
“Event of Default” thereunder.

12. Covenant of Sublandlord.

12.1 Generally. Sublandlord shall use reasonable efforts to obtain for Subtenant
the benefit of all rights granted to Sublandlord, as tenant under the Master
Lease, with respect to the Subleased Premises and the Exclusive Use Areas in
order to effectuate the intent of the parties and the purpose of this Sublease;
provided that nothing contained in this Sublease shall be construed as requiring
Sublandlord to perform any obligation or discharge any duty

 

20



--------------------------------------------------------------------------------

which Master Landlord is required to perform or discharge under the Master
Lease. Except as may otherwise be expressly provided in this Sublease, Subtenant
shall not receive any abatement of rent under this Sublease because of the
Sublandlord or Master Landlord’s failure to perform any of their obligations
under the Master Lease.

12.2 Sublandlord’s Purchase Option. The parties acknowledge that pursuant to the
Master Lease Sublandlord has been granted an option to purchase the Premises. So
long as no Sublease Event of Default exists, Sublandlord’s exercise of such
purchase option and acquisition of the Premises shall not cause a termination of
this Sublease or otherwise adversely affect Subtenant’s right to use, occupy and
enjoy the Subleased Premises in accordance with the terms of this Sublease.

13. Notice of Default. Promptly following Sublandlord’s or Subtenant’s receipt
of any notice of default under the Master Lease, the party receiving such notice
shall deliver a copy thereof to the non-receiving party. Promptly following
Sublandlord’s delivery to Master Landlord of any notice of default under the
Master Lease, Sublandlord shall deliver a copy there to Subtenant.

14. Damage or Destruction.

(a) Subject to subparagraph (b) below, if the Subleased Premises or the Facility
or other Improvements are totally or partially damaged or destroyed from any
cause, thereby rendering the Subleased Premises totally or partially
inaccessible or untenantable, Sublandlord, if and only to the extent
Sublandlord, as tenant under the Master Lease, is required to do so in
accordance with Section 7.1 of the Master Lease, shall restore and repair the
Subleased Premises and/or the Facility and other Improvements to substantially
the same condition they were in prior to such damage or destruction.

(b) Upon the occurrence of any such damage or destruction, Sublandlord shall
have the right to terminate this Sublease if and when it terminates the Master
Lease in accordance with Section 7.2 thereof. Promptly following Sublandlord’s
delivery to Master Landlord of any notice of termination in accordance with
Section 7.2 of the Master Lease, Sublandlord shall deliver a copy there to
Subtenant.

(c) If this Lease is terminated in accordance with this Section, all Rent
payable hereunder shall be apportioned and paid to the date of the occurrence of
such damage or destruction. If this Lease is not terminated pursuant to the
terms of this Section, until the repair and restoration of the Subleased
Premises is completed, Tenant shall be required to pay Sublease Base Rent and
Additional Sublease Rent only for that portion of the Subleased Premises that
Tenant has reasonable access to and is able to use for its business while
repairs are being made, based on the ratio that the number of square feet of
floor area in the usable portion of the Subleased Premises bears to the total
number of square feet of floor area of the Subleased Premises.

15. Consent and Approval of Master Landlord. Neither Sublandlord nor Subtenant
shall take or omit to take any action requiring the Master Landlord’s consent
under the Master Lease without first obtaining such consent in accordance with
the terms of the Master Lease. Whenever the consent of the Master Landlord is
required under the Master Lease, Sublandlord and Subtenant shall use reasonable
diligence to obtain such consent from the Master Landlord.

 

21



--------------------------------------------------------------------------------

16. Indemnity.

16.1 Subtenant’s Indemnity. To the extent not resulting from any act, omission,
negligence or willful misconduct of Sublandlord, any affiliate of Sublandlord,
or Master Landlord, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents or representatives,
Subtenant shall defend, indemnify and hold Sublandlord harmless from and against
any and all claims, actions, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
arising from or in connection with the use or occupancy by Subtenant of the
Subleased Premises or the Premises or from any work or thing done or any
condition created by or any other act or omission of Subtenant or its employees,
agents, contractors, visitors or licensees, in or about the Subleased Premises
or any other part of the Premises, or from any breach of its obligations under
this Sublease.

16.2 Sublandlord’s Indemnity. To the extent not resulting from any act,
omission, negligence or willful misconduct of Subtenant or any affiliate of
Subtenant, and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives, Sublandlord shall
defend, indemnify and hold Subtenant harmless from and against any and all
claims, actions, liabilities, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) arising from
the negligence or willful misconduct, or breach of this Sublease, by Sublandlord
or its employees, agents, contractors, visitors or licensees.

16.3 Survival. The provisions of this Section shall survive the expiration or
earlier termination of this Sublease.

17. Notices. Whenever a provision is made under this Sublease for any demand,
notice or declaration of any kind, or where it is deemed desirable or necessary
by either party to give or serve any such notice, demand or declaration to the
other party, it shall be in writing and served either personally or sent by
United States mail, certified, postage prepaid, or by pre-paid nationally
recognized overnight courier service, addressed at the addresses set forth
below:

 

If to Sublandlord:                         

  

Navistar, Inc.

2701 Navistar Drive

Lisle, IL 60532

Attention: Scott F. Renier

    with a copy to:

  

Jones Day

77 West Wacker Drive

Chicago, IL 60601

Attention: Brian L. Sedlak

 

22



--------------------------------------------------------------------------------

If to Subtenant:                         

  

c/o FreightCar America, Inc.

Two North Riverside Plaza

Suite 1300

Chicago, IL 60606

Attention: Senior Vice President, Operations

    with a copy to:

  

McDermott Will & Emery LLP

227 West Monroe Street

Suite 4700

Chicago, IL 60606

Attention: Helen R. Friedli

or at such other address as Sublandlord or Subtenant may theretofore by written
notice to the other have designated for the service of such notice. Notices
given hereunder shall be deemed to have been given on the date of personal
delivery (or the first business day thereafter if delivered on a non-business
day) or three (3) days after the date of certified mailing or the next business
day after being sent by overnight courier, provided that the sender can evidence
proof of receipt of such notice. If the sender is unable to provide such proof,
notices given hereunder shall be effective upon actual receipt only.

18. Sublandlord’s Representations and Warranties. Sublandlord represents and
warrants to Subtenant that: (i) a true, correct and complete copy of the Master
Lease is attached as Exhibit A hereto, (ii) the Master Lease constitutes and
comprises the entire understanding and agreement between Master Landlord and
Sublandlord with respect to the Premises, (iii) to Sublandlord’s actual
knowledge, no Event of Default exists under the Master Lease, nor is Master
Landlord in default under the Master Lease, and (iv) to Sublandlord’s actual
knowledge, there exists no state of facts and no event has occurred that, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default under the Master Lease. As used herein the term “Sublandlord’s actual
knowledge” shall mean and refer to the actual knowledge of Ray Koopman or Chuck
Stansell without any duty of investigation whatsoever; provided that neither
Koopman nor Chuck Stansell shall have any personal liability hereunder.

19. Governing Law. This Sublease shall be governed and construed in accordance
with the laws of the State in which the Subleased Premises is located,
notwithstanding any conflicts-of-laws doctrines of such state or other
jurisdiction to the contrary.

20. Binding Effect. The covenants and agreements herein contained shall bind and
inure to the benefit of Sublandlord and Subtenant and their respective
successors and assigns.

21. Counterparts. This Sublease may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, taken together,
constitute one and the same instrument.

22. Signage. Throughout the Term, Subtenant shall be permitted to install,
maintain, repair and replace, at its sole cost and expense and subject to the
terms and conditions of this Sublease (including any provisions of the Master
Lease incorporated herein), signage on the exterior of the Facility and or the
Land and interior signage within the Subleased Premises; provided that any
signage placed outside the Subleased Premises shall be subject to the prior
written approval of Sublandlord, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

23



--------------------------------------------------------------------------------

23. Brokers. Each party represents to the other that no brokers were involved in
or procured this Sublease and each will indemnify and defend the other against
brokerage commission claims by anyone or any entity caused by the indemnifying
party.

24. Quiet Enjoyment. Provided no Sublease Event of Default has occurred and is
continuing, Subtenant shall, subject to the terms and provisions of this
Sublease, peaceably and quietly hold and enjoy the Subleased Premises for the
Term hereby demised against (i) interference therewith by the affirmative acts
of Sublandlord, its employees or agents, and (ii) interference therewith by any
person who may claim by, through or under Sublandlord, but not otherwise. This
covenant of quiet enjoyment is in lieu of any covenant of quiet enjoyment
provided or implied by law, and Subtenant expressly waives any such other
covenant of quiet enjoyment to the extent broader than the covenant contained in
this Section. Nothing herein deprives Subtenant of its right under law to
prevent interference with its operations by third parties not under the control
of Sublandlord, but such actions are at Subtenant’s own cost and expense.

25. Subtenant’s Self-Help Rights. In the event Sublandlord fails to comply with
any of the terms, conditions or provisions of this Sublease and such failure
continues for more than thirty (30) days after notice thereof from Subtenant (or
such shorter period as is reasonable in the case of an emergency or such longer
period if Sublandlord commences to complete such obligations and proceeds
diligently and with reasonable dispatch to complete such obligation), Subtenant
shall have all available rights and remedies provided at law or in equity and,
without limiting the foregoing, Subtenant may perform the obligation which
Sublandlord has failed to perform and Sublandlord shall reimburse Subtenant for
any costs and expenses incurred by Subtenant for such performance within thirty
(30) days after Subtenant’s written demand therefore, which demand shall include
reasonable documentation evidencing such amounts owed to Subtenant.

26. Sublandlord’s Breach. In the event Sublandlord breaches any of the
representations, warranties or covenants hereunder and such breach results in
any costs, losses, damages or liabilities to Subtenant (whether arising as a
third party cost or otherwise, but excluding consequential damages) then
Sublandlord shall reimburse Subtenant for any such costs, losses, damages or
liabilities within thirty (30) days after Subtenant’s written demand therefore,
which demand shall include reasonable documentation evidencing such amounts owed
to Subtenant.

27. Sublandlord’s Payment or Subtenant’s Offset Right.

(a) If Sublandlord shall fail to pay any amounts due to Subtenant under this
Sublease (including any indemnification thereunder) (either such failure, a
“Claim”), in each case within thirty (30) days of when due, then Subtenant shall
give Sublandlord written notice of such Claim and Sublandlord shall have fifteen
(15) days to notify Subtenant in writing that it in good faith disputes such
Claim and the reasons therefor. If Sublandlord shall fail to so notify

 

24



--------------------------------------------------------------------------------

Subtenant of its objection to the Claim, Subtenant shall have the rights set
forth in Section 27(b) below. If Sublandlord shall so notify Subtenant of its
objection to such Claim, the parties shall negotiate in good faith in order to
seek resolution to such Claim. If the parties are unable to resolve such Claim
within thirty (30) days after Sublandlord’s notice of its objection, either
party may request arbitration by giving notice to that effect to the other
party, and both parties shall promptly thereafter jointly apply to the American
Arbitration Association (or any organization successor thereto) in the City of
Chicago, Cook County, Illinois for the appointment of a single arbitrator
acceptable to both parties. The arbitration shall be conducted in accordance
with the then prevailing rules of the American Arbitration Association (or any
organization successor thereto) in the City of Chicago, Cook County, Illinois.
In rendering such decision and award, the arbitrator shall not add to, subtract
from otherwise modify the provisions of this Sublease. The decision of the
arbitrator shall be binding upon all parties to the dispute and a judgment
therefor may be entered by either party in a court having jurisdiction thereof.
All the expenses of the arbitration shall be borne by the parties equally,
provided that each party shall bear their own legal costs.

(b) In the event (i) Sublandlord fails to object to Subtenant’s notice of a
Claim within the fifteen (15) day period described above or (ii) the arbitrator
shall make an award to Subtenant based on such Claim, Sublandlord shall pay any
amounts owed to Subtenant on such Claim within thirty (30) days after either of
the foregoing events, and if Sublandlord shall fail to make such payment
Subtenant shall have the right to offset such amount against any amounts due
hereunder.

28. Non-Solicitation.

(a) During the Sublease Term Sublandlord shall not, directly or indirectly,
hire, retain or attempt to hire or retain any employee or independent contractor
of Subtenant or in any way interfere with the relationship between Subtenant and
any of its employees or independent contractors.

(b) During the Sublease Term Subtenant shall not, directly or indirectly, hire,
retain or attempt to hire or retain any employee or independent contractor of
Sublandlord or in any way interfere with the relationship between Sublandlord
and any of its employees or independent contractors.

29. ***

[balance of page intentionally blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

SUBLANDLORD:

 

NAVISTAR, INC.

By:                                                                     
                            Name:                           
                                                                
Title:                                                                    
                         

 

SUBTENANT:

 

FREIGHTCAR ALABAMA, LLC

By:                                                                     
                            Name:                           
                                                                
Its:                                                                     
                            

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Exhibit 10.1

 

List of Exhibits

 

A Master Lease

 

B Subleased Premises Floor Plan

 

C Exclusive Use Areas and Common Use Areas Site/Floor Plan

 

D Definition of Exclusive Use Assets and Common Use Assets

 

E Determination of Fair Market Value

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Exhibit 10.1

 

EXHIBIT A

Master Lease

***

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Exhibit 10.1

 

EXHIBIT B

Subleased Premises Floor Plan

***

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Exhibit 10.1

 

EXHIBIT C

Exclusive Use Areas and Common Use Areas

***

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Exhibit 10.1

 

EXHIBIT D

Definition of Exclusive Use Assets and Common Use Assets

***

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Exhibit 10.1

 

EXHIBIT E

Fair Market Value

***

 